On the 13th day of May, 1913, the county judge of Cook County, Illinois, entered an order in the estate of Mary Lewis Williams, deceased, approving a report of the appraiser in connection with property values of said estate, and assessed an inheritance tax thereon of six hundred nineteen and twenty-seven hundredths ($619.27) dollars, with interest at the rate of six per cent from September 12, 1912. Claimant paid this amount to the county treasurer under protest, and prosecuted an appeal from said order of the county judge to the county court of Cook County,, for the purpose of having the amount of inheritance tax reduced. Upon a hearing of this cause in the county court, a final order and judgment was entered finding that the county judge erroneously assessed a tax of six hundred nineteen and twenty-seven hundredths ($619.27) dollars, and said order further found that the sum of four hundred ($400.00) dollars, with interest amounting to sixteen ($16.00) dollars, was the correct and legal assessable tax in said estate. Said order also decreed, that the executor had erroneously paid to the State of Illinois, the sum of two hundred twenty-eight and four hundredths ($228.04) dollars, in excess of the amount that should have been paid by him on account of said estate. After securing the final order in the county court, claimant made a written demand upon the county treasurer and upon the State Treasurer for a refund of the taxes erroneously collected from him, but has been unable to collect same. He has complied with the law in every respect in order to obtain the refund to which he is entitled, and we, therefore, make an award in his favor for two hundred twenty-eight and four hundredths ($228.04) dollars.